DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/19/2022 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 15-22 and 27-29 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 4,913,831) to Todd, Jr. et al.  (hereinafter Todd).
Todd is directed toward deicing compositions calcium magnesium acetate.  Todd discloses at (C3, L25) that the melting agent is a mixture of calcium acetate and magnesium acetate.  Todd discloses at (C3, L47-L50) that discrete particles that act as traction aids are coated with the melting agents.  Todd discloses at (C5, L8-L25) that a melting aid slurry is coated and dried onto a substrate that includes traction aids.  Todd discloses at (C6, L13) that carbonates may be added.  Todd discloses at (C6, L58-L66) that the traction aid biological particulate such as pulverized corncobs, or crushed shells that are buoyant materials.  Todd discloses at (C8, L20) that the traction aid may be pelletized and contains the melting agent absorbed on the surface.  Todd discloses at (C5, L15) that a urea may be used as a melting agent.  Todd discloses at (C1, L15) that a method of providing a melting agent coated traction aids are placed on roadway surfaces to melt ice and provide vehicle traction.  Todd discloses each and every element as arranged in claims 15-22 and 27-29.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 15-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,913,831) to Todd, Jr. et al.  (hereinafter Todd).
Todd is directed toward deicing compositions calcium magnesium acetate.  Todd discloses at (C3, L25) that the melting agent is a mixture of calcium acetate and magnesium acetate.  Todd discloses at (C3, L47-L50) that discrete particles that act as traction aids are coated with the melting agents.  Todd discloses at (C5, L8-L25) that a melting aid slurry is coated and dried onto a substrate that includes traction aids.  Todd discloses at (C6, L13) that carbonates may be added.  Todd discloses at (C6, L58-L66) that the traction aid biological particulate such as pulverized corncobs, or crushed shells that are buoyant materials.  Todd discloses at (C8, L20) that the traction aid may be pelletized and contains the melting agent absorbed on the surface.  Todd discloses at (C5, L15) that a urea may be used as a melting agent.  Todd discloses at (C1, L15) that a method of providing a melting agent coated traction aids are placed on roadway surfaces to melt ice and provide vehicle traction.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Todd to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 15-22 and 27-29.

9.	Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,913,831) to Todd, Jr. et al.  (hereinafter Todd) in view of the teachings of (US 2014/0319408 A1) to Koefod  (hereinafter Koefod).
Todd is directed toward deicing compositions calcium magnesium acetate.  Todd discloses at (C3, L25) that the melting agent is a mixture of calcium acetate and magnesium acetate.  Todd discloses at (C3, L47-L50) that discrete particles that act as traction aids are coated with the melting agents.  Todd discloses at (C5, L8-L25) that a melting aid slurry is coated and dried onto a substrate that includes traction aids.  Todd discloses at (C6, L13) that carbonates may be added.  Todd discloses at (C6, L58-L66) that the traction aid biological particulate such as pulverized corncobs, or crushed shells that are buoyant materials.  Todd discloses at (C8, L20) that the traction aid may be pelletized and contains the melting agent absorbed on the surface.  Todd discloses at (C5, L15) that a urea may be used as a melting agent.  Todd discloses at (C1, L15) that a method of providing a melting agent coated traction aids are placed on roadway surfaces to melt ice and provide vehicle traction.  Todd discloses each and every element, but is silent regarding the addition of a radiation absorber.  
Koefod is directed toward environmentally friendly deicer compositions such as a calcium magnesium acetate.  Todd and Koefod are both directed toward environmentally friendly deicer compositions such as a calcium magnesium acetate that is analogous art.  Koefod teaches at paragraph [0007] that sodium chloride may be used as a deicer.   Koefod teaches at paragraph [0009] that deicer can be a solid agent such as urea, calcium magnesium acetate and a radiation absorber.  One would be motivated to add a radiation absorber to their deicer to increase melting rate while being environmentally friendly.  Koefod teaches at paragraph [0022] that a carbonate may be used as a deicer.  Koefod teaches at paragraph [0022] that a radiation absorber may be a Naphthol Green B.    
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Todd in view of the teachings of Koefod to select each and every element as arranged in claims and to add a radiation absorber that forms a prime facie case of obviousness for claims 15-29.

10.	Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,913,831) to Todd, Jr. et al.  (hereinafter Todd) in view of the teachings of (US 2014/0319408 A1) to Koefod  (hereinafter Koefod) and in further view of the teachings of (US 2003/0116748 A1) to Haslim  (hereinafter Haslim).
Todd is directed toward deicing compositions calcium magnesium acetate.  Todd discloses at (C3, L25) that the melting agent is a mixture of calcium acetate and magnesium acetate.  Todd discloses at (C3, L47-L50) that discrete particles that act as traction aids are coated with the melting agents.  Todd discloses at (C5, L8-L25) that a melting aid slurry is coated and dried onto a substrate that includes traction aids.  Todd discloses at (C6, L13) that carbonates may be added.  Todd discloses at (C6, L58-L66) that the traction aid biological particulate such as pulverized corncobs, or crushed shells that are buoyant materials.  Todd discloses at (C8, L20) that the traction aid may be pelletized and contains the melting agent absorbed on the surface.  Todd discloses at (C5, L15) that a urea may be used as a melting agent.  Todd discloses at (C1, L15) that a method of providing a melting agent coated traction aids are placed on roadway surfaces to melt ice and provide vehicle traction.  Todd discloses each and every element, but is silent regarding the addition of a radiation absorber.  
Koefod is directed toward environmentally friendly deicer compositions such as a calcium magnesium acetate.  Todd and Koefod are both directed toward environmentally friendly deicer compositions such as a calcium magnesium acetate that is analogous art.  Koefod teaches at paragraph [0007] that sodium chloride may be used as a deicer.   Koefod teaches at paragraph [0009] that deicer can be a solid agent such as urea, calcium magnesium acetate and a radiation absorber.  One would be motivated to add a radiation absorber to their deicer to increase melting rate while being environmentally friendly.  Koefod teaches at paragraph [0022] that a carbonate may be used as a deicer.  Koefod teaches at paragraph [0022] that a radiation absorber may be a Naphthol Green B.    
Haslim is directed toward environmentally friendly deicer compositions such as a calcium magnesium acetate.  Todd and Haslim are both directed toward environmentally friendly deicer compositions such as a calcium magnesium acetate that is analogous art.  Haslim teaches at paragraph [0338] that a traction aid for a deicer may include bark and wood particulates.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Todd in view of the teachings of Koefod and Haslim to select each and every element as arranged in claims and to add a radiation absorber that forms a prime facie case of obviousness for claims 15-29.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766